El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Esta es mía solicitud para qne se expida nn anto de certiorari, en la cnal el peticionario alega qne el haber ar-chivado la corte inferior el caso contra nno de los deman-dados le impide obtener sentencia contra el otro, habiendo sido ambos demandados conjuntamente, pero sin qne se emplazara a aquél a cuyo nombre se dictó la orden de ar-chivo y sobreseimiento.
La cansa de acción surgió de una obligación solidaria y *347mancomunada. El demandante originalmente pudo empla-zar a uno de los deudores, mas no al otro, debido a bailarse éste fuera de Puerto Rico. Posteriormente este último re-gresó a Ponce, pero cuando se le emplazó o trató de em-plazársele, logró demostrar que se le babía notificado de-masiado tarde, ya que no se le babía emplazado dentro del año de haberse iniciado el pleito. Entonces la corte or-denó el archivo y sobreseimiento del pleito contra él.
No se ha levantado cuestión alguna en cuanto a si el emplazamiento se hizo o no dentro de tiempo. Parece admitirse que no se hizo a tiempo. El peticionario tan sólo alega que la orden de archivo y sobreseimiento le perjudica y le impide obtener sentencia contra el deudor que fué debidamente emplazado. La teoría aparentemente es que cuando hay deudores mancomunados y solidarios y se demanda a ambos, el archivar el caso en cuanto a uno de ellos es res adjudicata en cuanto al otro, y cita él caso de Central Banking & Security Company v. U. S. Fidelity and Guaranty Company, 51 L.R.A. (N. S.) 797.. El peticionario presentó una moción de reconsideración, pero la corte ratificó su resolución anterior.
El caso citado no sostiene la contención del peticiona-rio. Dicho caso aparentemente resuelve lo contrario, pero de todos modos, la cuestión era si el sobreseer un caso contra ciertos fiadores podría alegarse que constituía res ad-judicata en un pleito contra otros fiadores que tal vez es-taban en igual situación. No nos detendremos más a ana-lizar el caso. El peticionario mismo llama la atención al artículo 96 del Código de Enjuiciamiento Civil, el cual dis-pone lo siguiente:
“Cuando la acción es contra dos o más demandados responsables solidaria' o mancomun,adamente en un contrato, y se hiciere la cita-ción a uno o más de aquéllos, pero no a todos, el demandante puede proceder contra los demandados citados, tal como si fuesen los úni-cos demandados.”
*348Por tanto, sea o no válida la orden de sobreseimiento, el peticionario tiene perfecto derecho, si sn cansa de acción es meritoria, a obtener sentencia contra el dendor qne ha sido emplazado debidamente. Tal vez podría levantarse una cuestión distinta en una obligación exclusivamente man-comunada {joint), pero aquí se trata de una acción man-comunada y solidaria. La orden de sobreseimiento no es óbice, y el hecho alegado de que no se registró sentencia solamente podría ayudar en vez de perjudicar al peticio-nario.
El sobreseimiento del caso puede haber sido erróneo, pero si el objeto del peticionario es obtener sentencia contra el deudor que fué emplazado debidamente, no vemos que haya habido perjuicio ni hay razón para que se expida un auto de certiorari.

Debe denegarse la petición.